         Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                               )
UNITED STATES OF AMERICA,                      )
                                               )
             v.                                )
                                               )
MARIIA BUTINA, a/k/a,                          )    Criminal Action No. 18-cr-218 (TSC)
MARIA BUTINA                                   )
                                               )
Defendant.                                     )
                                               )

                                            ORDER
       The court received on December 4, 2018, multiple motions by third parties identifying

themselves as students at American University. The movants ask this court to quash a subpoena

duces tecum served on American University by counsel for the Defendant. These motions are

denied as moot.

       Attached to this order is a redacted copy of one of the motions; all of the motions contain

the same wording.




Date: October 16, 2019


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 2 of 7
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 3 of 7
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 4 of 7
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 5 of 7
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 6 of 7
Case 1:18-cr-00218-TSC Document 127 Filed 10/16/19 Page 7 of 7
